DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen et al. (U.S. Patent Number: 8,385,919) in view Lee et al. (U.S. Patent Application Number: 2017/0303259).
Consider claim 1; Jokinen discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
sending a registration request message (col. 8, lines 18-22); 
receiving a registration accept message (col. 8, lines 22-24); and 
selecting a PLMN other than the VPLMN in case that a preferred PLMN list is not received in the registration accept message [a PLMN list is received (col. 8, lines 22-26) [this is a contingent limitation that is not required based on the broadest reasonable interpretation. See MPEP 2111.04(ii)], 
wherein the UE is configured with an 10indication that the UE is to receive the preferred PLMN list (col. 8, lines 26-29). 
Jokinen discloses the claimed invention except: an access and mobility management function 5(AMF) in a visited public land mobile network (VPLMN); a universal subscriber identity module (USIM).
In an analogous art Lee discloses an access and mobility management function 5(AMF) in a visited public land mobile network (VPLMN) [e.g. the serving PLMN (par. 123, lines 1-2; par. 133; par. 136, lines 1-8)]; a universal subscriber identity module (USIM) (par. 65).
It is an object of Jokinen’s invention to provide service across different PLMNs. It is an object of Lee’s invention to provide network service to a user equipment using PLMN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jokinen by including an AMF, as taught by Lee, for the purpose of efficiently providing service in a telecommunication network.
Consider claim 2, as applied in claim 1; Jokinen discloses performing a security check of the preferred PLMN list (col. 5, lines 18-24) in case that the preferred PLMN list is received in the registration accept message (col. 8, lines 18-26).
Consider claim 3, as applied in claim 2; Lee discloses sending a registration complete message including acknowledge information of the UE to the AMF in the VPLMN if the security check is successful (par. 136, lines 1-8; par. 263, lines 1-4).
Consider claim 5, as applied in claim 2; Jokinen discloses the preferred PLMN list is received transparently via NAS signaling in case that the preferred PLMN list is received in the 25registration accept message (col. 8, lines 18-26).
Consider claim 6; Jokinen discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver (col. 12, lines 23-29); and 
30at least one processor coupled with the transceiver (col. 12, lines 23-29) and configured to:
sending a registration request message (col. 8, lines 18-22); 
receiving a registration accept message (col. 8, lines 22-24); and 
selecting a PLMN other than the VPLMN in case that a preferred PLMN list is not received in the registration accept message [a PLMN list is received (col. 8, lines 22-26) [this is a contingent limitation that is not required based on the broadest reasonable interpretation. See MPEP 2111.04(ii)], 
wherein the UE is configured with an 10indication that the UE is to receive the preferred PLMN list (col. 8, lines 26-29). 
Jokinen discloses the claimed invention except: an access and mobility management function 5(AMF) in a visited public land mobile network (VPLMN); a universal subscriber identity module (USIM).
In an analogous art Lee discloses an access and mobility management function 5(AMF) in a visited public land mobile network (VPLMN) [e.g. the serving PLMN (par. 123, lines 1-2; par. 133; par. 136, lines 1-8)]; a universal subscriber identity module (USIM) (par. 65).
It is an object of Jokinen’s invention to provide service across different PLMNs. It is an object of Lee’s invention to provide network service to a user equipment using PLMN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jokinen by including an AMF, as taught by Lee, for the purpose of efficiently providing service in a telecommunication network.
Consider claim 7, as applied in claim 6; Jokinen discloses performing a security check of the preferred PLMN list (col. 5, lines 18-24) in case that the preferred PLMN list is received in the registration accept message (col. 8, lines 18-26).
Consider claim 8, as applied in claim 7; Lee discloses sending a registration complete message including acknowledge information of the UE to the AMF in the VPLMN if the security check is successful (par. 136, lines 1-8; par. 263, lines 1-4).
Consider claim 10, as applied in claim 7; Jokinen discloses the preferred PLMN list is received transparently via NAS signaling in case that the preferred PLMN list is received in the 25registration accept message (col. 8, lines 18-26).
Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen et al. (U.S. Patent Number: 8,385,919) in view Lee et al. (U.S. Patent Application Number: 2017/0303259) in view Murray et al. (U.S. Patent Application Number: 2017/0055201).
Consider claim 4, as applied in claim 2; Jokinen and Lee disclose the claimed invention except: selecting a PLMN other than the VPLMN if the security check is not successful.
In an analogous art Murray discloses selecting a PLMN other than the VPLMN if the security check is not successful [it is known in the field of art to have different types of PLMNs (par. 33, lines 1-5; par. 35, lines 5-10)].
It is an object of Jokinen’s invention to provide service across different PLMNs. It is an object of Lee’s invention to provide network service to a user equipment using PLMN. It is an object of Murray’s invention to provide network access using different PLMNs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jokinen and Lee by including an access failure, as taught by Murray, for the purpose of effectively managing communication in a wireless system.
Consider claim 9, as applied in claim 7; Jokinen and Lee disclose the claimed invention except: selecting a PLMN other than the VPLMN if the security check is not successful.
In an analogous art Murray discloses selecting a PLMN other than the VPLMN if the security check is not successful [it is known in the field of art to have different types of PLMNs (par. 33, lines 1-5; par. 35, lines 5-10)].
It is an object of Jokinen’s invention to provide service across different PLMNs. It is an object of Lee’s invention to provide network service to a user equipment using PLMN. It is an object of Murray’s invention to provide network access using different PLMNs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jokinen and Lee by including an access failure, as taught by Murray, for the purpose of effectively managing communication in a wireless system.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                          
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/             Primary Examiner, Art Unit 2646